ORDER
PER CURIAM.
Defendant, Rayvon S. Gibbs, appeals from his convictions, after a jury trial, of robbery in the first degree and armed criminal action. He was sentenced to imprisonment for twelve years on the robbery charge and for fifty years on the armed criminal action charge to be served consecutively. No jurisprudential purpose would be served by a written opinion on defendant’s direct appeal. Defendant’s convictions are affirmed. Rule 30.25(b).
Defendant also appeals the denial of his Rule 29.15 motion after an evidentiary hearing. The judgment of the trial court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion *559would have no precedential value. The judgment is affirmed. Rule 84.16(b).